Per curiam.

The set-off cannot be allowed. It could not be declared on as a debt due to the intestate; it could not be pleaded as such to this suit; it became the private debt of the administrators, on the purchase of the check. It is clearly settled that the debts which can be set-off must be such as are duo in the same right. Bull. 179, 180. Espin. 239, 240.
Judgment for the plaintiffs.
The Judges sat on the first day of September Term 1797; but a malignant infectious fever prevailing in the city of Philadelphia, attended with considerable mortality, the Court adjourned to the last day of the term. No other business was done, except taking the Sheriffs returns and entering the ordinary rules.